In a proceeding to judicially settle the account of the petitioner administrator, the objectants appeal from an order of the Surrogate’s Court, Dutchess County, dated November 19, 1975, which, after a nonjury trial, dismissed certain of their objections. This appeal brings up for review so much of a prior order of the same court, dated April 2, 1975, as (1) dismissed other objections of appellant Still and (2) denied the application for a jury trial. Order dated November 19, 1975 affirmed and order dated April 2, 1975 affirmed insofar as reviewed, with one bill of costs to respondents jointly against appellants appearing separately and filing separate briefs. The record on this appeal demonstrates, by a fair preponderance of the credible evidence, that Jean Bach, who pleaded guilty to manslaughter in the first degree in connection with the death of her husband, did kill him. Neither she, prior to her death, nor her representatives, after her death, could profit from such wrongful act by inheriting from her victim (see Matter of Bobula, 19 NY2d 818; Riggs v Palmer, 115 NY 506; Petrie v Chase Manhattan Bank, 38 AD2d 206, mod 33 NY2d 846; Matter of Jacobs, 2 AD2d 774, affd 3 NY2d 723; Bierbrauer v Moran, 244 App Div 87). Latham, Acting P. J., Margett, Damiani, Rabin and Hawkins, JJ., concur. [81 Misc 2d 479.]